     Case 1:18-cv-01070-JTN-ESC ECF No. 4 filed 10/03/18 PageID.17 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

WILLY S. DUKULY,

                       Plaintiff,                      Case No. 1:18-cv-1070
v.                                                     Honorable Janet T. Neff
SHANE JACKSON et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

               I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Earnest C. Brooks Correctional Facility (LRF) in Muskegon Heights, Michigan.

The events about which he complains apparently occurred while he was incarcerated at LRF, the
  Case 1:18-cv-01070-JTN-ESC ECF No. 4 filed 10/03/18 PageID.18 Page 2 of 7



St. Louis Correctional Facility (SLF) in St. Louis, Michigan, and the Muskegon Correctional

Facility (MCF). Plaintiff sues the following MDOC employees: LRF Warden Shane Jackson,

MCF RN Timothy L. Versalle, a “J[ohn] Doe” grievance coordinator at SLF, and nurses at SLF

identified as “Jane Does.” (Compl., ECF No. 1, PageID.2.)

               Plaintiff’s factual allegations consist of the following:

       Football incident at Saint Louis Correctional Facility, approximately on 9/2015.
       My Right Pinky Finger was broke or Fractured. The medical staff placed a splinter
       and removed it quick without letting it Heal. [Due] to that, My pinky Finger is
       deformed. I wrote grievances and asked numerous . . . times to properly reset my
       finger which would more than likely alleviate the extreme pain.

(Id.) In addition, under the name of each Defendant, Plaintiff also makes a few brief conclusory

statements, such as “Lack of adequate medical care,” “Lack of proper treatment,” “pain and

suffering [due] to lack of proper treatment,” and “denial of due process and equal protection.” (Id.,

PageID.3.) The only other allegations of fact in the complaint are an assertion that the grievance

coordinator did not respond to a grievance, and an assertion that the “medical staff” is under the

“jurisdiction” of Defendant Jackson. (Id.)

               Based on the foregoing, Plaintiff claims that Defendants were deliberately

indifferent to his need for medical care, subjecting him to cruel and unusual punishment. Also, as

indicated, he claims that they failed to provide “adequate” or “competent” medical care, or “proper

treatment.” (Id.) He also claims that they denied him due process and equal protection. In

particular, the grievance coordinator denied him due process and equal protection by not

responding to his grievances.

               As relief, Plaintiff seeks a finding of lack of competent and adequate medical care,

lack of proper treatment, deliberate indifference, denial of due process, denial of equal protection,

and cruel and unusual punishment. (Id., PageID.4.)



                                                  2
  Case 1:18-cv-01070-JTN-ESC ECF No. 4 filed 10/03/18 PageID.19 Page 3 of 7



               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

               To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating



                                                  3
  Case 1:18-cv-01070-JTN-ESC ECF No. 4 filed 10/03/18 PageID.20 Page 4 of 7



federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                        A. Insufficient Allegations

                With the possible exception of the grievance coordinator, Plaintiff fails to tie any

specific factual allegations to any defendant. It is a basic pleading essential that a plaintiff attribute

factual allegations to particular defendants. See Twombly, 550 U.S. at 544 (holding that, in order

to state a claim, a plaintiff must make sufficient allegations to give a defendant fair notice of the

claim). Where a person is named as a defendant without an allegation of specific conduct, the

complaint is subject to dismissal, even under the liberal construction afforded to pro se complaints.

See Gilmore v. Corr. Corp. of Am., 92 F. App’x 188, 190 (6th Cir. 2004) (dismissing complaint

where plaintiff failed to allege how any named defendant was involved in the violation of his

rights); Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing plaintiff’s claims

where the complaint did not allege with any degree of specificity which of the named defendants

were personally involved in or responsible for each alleged violation of rights); Griffin v.

Montgomery, No. 00-3402, 2000 WL 1800569, at *2 (6th Cir. Nov. 30, 2000) (requiring

allegations of personal involvement against each defendant); Rodriguez v. Jabe, No. 90-1010,

1990 WL 82722, at *1 (6th Cir. June 19, 1990) (“Plaintiff’s claims against those individuals are

without a basis in law as the complaint is totally devoid of allegations as to them which would

suggest their involvement in the events leading to his injuries”). Because Plaintiff’s claims against

Defendants (other than the grievance coordinator) fall far short of the minimal pleading standards

under FED. R. CIV. P. 8 (requiring “a short and plain statement of the claim showing that the pleader

is entitled to relief”), they must be dismissed.



                                                    4
  Case 1:18-cv-01070-JTN-ESC ECF No. 4 filed 10/03/18 PageID.21 Page 5 of 7



                       B. Supervisory Liability

               Plaintiff mentions that the “medical staff” is under the “jurisdiction” of the warden

at SLF. (Compl., PageID.3.) To the extent Plaintiff sues the warden or any other official for the

conduct of others, or for failing to respond to prison grievances, Plaintiff does not state a claim.

Government officials may not be held liable for the unconstitutional conduct of their subordinates

under a theory of respondeat superior or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New

York City Dep’t of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th

Cir. 2009). A claimed constitutional violation must be based upon active unconstitutional

behavior. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Greene v. Barber, 310 F.3d

889, 899 (6th Cir. 2002). The acts of one’s subordinates are not enough, nor can supervisory

liability be based upon the mere failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899;

Summers v. Leis, 368 F.3d 881, 888 (6th Cir. 2004). Moreover, § 1983 liability may not be

imposed simply because a supervisor denied an administrative grievance or failed to act based

upon information contained in a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.

1999). “[A] plaintiff must plead that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. As indicated in the

previous section, Plaintiff has not alleged specific conduct by the SLF warden, or any other

individual (except for the grievance coordinator). Accordingly, he fails to state a claim against

them.

                       C. Grievance Coordinator

               Plaintiff apparently contends that the grievance coordinator denied him due process

and equal protection by failing to respond to grievances. His allegations fail to support either

claim.



                                                 5
  Case 1:18-cv-01070-JTN-ESC ECF No. 4 filed 10/03/18 PageID.22 Page 6 of 7



               First, Plaintiff has no due process right to file a prison grievance. Courts repeatedly

have held that there exists no constitutionally protected due process right to an effective prison

grievance procedure. See Hewitt v. Helms, 459 U.S. 460, 467 (1983); Walker v. Mich. Dep’t of

Corr., 128 F. App’x 441, 445 (6th Cir. 2005); Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir.

2003); Young v. Gundy, 30 F. App’x 568, 569-70 (6th Cir. 2002); Carpenter v. Wilkinson, No. 99-

3562, 2000 WL 190054, at *2 (6th Cir. Feb. 7, 2000); see also Antonelli v. Sheahan, 81 F.3d 1422,

1430 (7th Cir. 1996); Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (collecting cases). Michigan

law does not create a liberty interest in the grievance procedure. See Olim v. Wakinekona, 461

U.S. 238, 249 (1983); Keenan v. Marker, 23 F. App’x 405, 407 (6th Cir. 2001); Wynn v. Wolf, No.

93-2411, 1994 WL 105907, at *1 (6th Cir. Mar. 28, 1994). Because Plaintiff has no liberty interest

in the grievance process, the grievance coordinator’s conduct did not deprive him of due process.

               Second, to the extent Plaintiff contends that the grievance coordinator, or any other

prison official, denied him equal protection, his claim is wholly conclusory. The Equal Protection

Clause of the Fourteenth Amendment provides that a state may not “deny to any person within its

jurisdiction the equal protection of the laws,” which is essentially a direction that all persons

similarly situated should be treated alike. U.S. CONST., amend. XIV; City of Cleburne v. Cleburne

Living Ctr., 473 U.S. 432, 439 (1985). Plaintiff provides no specific factual allegations indicating

that he has been treated differently from any other prisoner who is similarly situated. Conclusory

allegations of unconstitutional conduct without specific factual allegations fail to state a claim

under § 1983. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.




                                                 6
  Case 1:18-cv-01070-JTN-ESC ECF No. 4 filed 10/03/18 PageID.23 Page 7 of 7



                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants will be dismissed for failure to state a claim, under 28 U.S.C.

§§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). For the same reasons that the Court dismisses the action, the Court discerns no

good-faith basis for an appeal. Should Plaintiff appeal this decision, the Court will assess the

$505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless

Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g).

If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    October 3, 2018                             /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                  7
